GLADNEY, Judge
(dissenting):
The majority opinion has the effect of attributing the negligence of Lagars to Samuels and also it finds Samuels guilty of independent actionable negligence. Immediately prior to the collision Samuels and his vehicle were in the ditch off from the highway and in my opinion he could not have been guilty of independent actionable negligence. The relationship between Lagars and Samuels was such in my opinion as not to constitute that of master and servant nor may it be considered a joint venture.
I therefore respectfully dissent.
Rehearing denied.
GLADNEY J., dissents.